DETAILED ACTION
Claims 1-41 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 appears to include typographical error. Specifically, an “and” is missing from line 4 just after “equipment;”
There are two limitations in claim 11 and an “and” is required between the two limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1, 17, 20, 25, 26, 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline.

As to claim 1, Maturana teaches a system for validating a control program for an automation system, the control program (Controller Module 310/Control program) being created in a first controller programming language (“...The Studio5000.TM. tool by Rockwell Automation is an industrial control programming design tool 510 that is used to create control algorithms written in an International Electrotechnical Commission (IEC) 61131-based programming language. The control program is deployed in the virtual controller within industrial controller system 520...” paragraph 0036) and being arranged and setup to control one of (i) an apparatus and (ii) a device (Machine/Robot) of the automation system when executed by an automation controller (Industrial Controller System 110/Industrial Controller System 420/Industrial Controller System 520) of the automation system, the system comprising: 
a controller environment (Industrial Controller System 110/Industrial Controller System 42/Industrial Controller System 5200) for executing the control program (Controller Module 310/Control Program)(“...FIG. 1 is a block diagram that illustrates computing system 100 that may be used to facilitate simulating machines used in industrial automation. Computing system 100 includes industrial controller system 110, application programming interface (API) 120, and simulation model 130. Computing system 100 is representative of any computing environment, which could include several different systems and devices located in geographically diverse areas and interconnected via communication networks in a distributed manner in some examples...Industrial controller system 110 comprises, for example, an industrial controller, which could include automation controllers, programmable logic controllers (PLCs), or any other controllers used in automation control. Industrial controller system 110 could comprise one or more physical and/or emulated controllers implemented in software--including combinations thereof. Simulation model 130 comprises definitions for a virtual representation of at least a 
an equipment simulation environment (Simulation Process 200/Simulation Module 320/Simulation Application 430) for executing a simulation program to simulate one of (i) a behavior of the apparatus (Simulation Model 130), (ii) a device and (iii) parts of the device (Machine/Robot)(“...FIG. 1 is a block diagram that illustrates computing system 100 that may be used to facilitate simulating machines used in industrial automation. Computing system 100 includes industrial controller system 110, application programming interface (API) 120, and simulation model 130. Computing system 100 is representative of any computing environment, which could include several different systems and devices Simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment. Simulation model 130 is typically created, at least in part, using a simulation application. For example, the simulation application could comprise a third-party simulation framework tool, such as MATLAB.RTM. Simulink.TM., although the simulation application could comprise any other suitable simulation application or combination of applications in some implementations. API 120 provides an interface that enables communication between industrial controller system 110 and simulation model 130, among other functionality. An operation of computing system 100 will now be described with respect to FIG. 2... FIG. 2 is a flow diagram that illustrates an operation 200 of computing system 100 in an exemplary The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...” paragraphs 0015/0016/0017/0018); and
wherein the equipment simulation environment is communicatively coupled (Application Programming Interface (API) 120) to the controller environment to at least one of (i) enable and (ii) perform a simulation of the automation system (“...Simulation process 200 may be employed to operate computing system 100 to facilitate simulating machines used in industrial automation. As shown in the operational flow of simulation process 200, computing system 100 utilizes an application programming interface (API) 120 to establish at least a communication link between a simulation model 130 created in a simulation application and an industrial controller system 110 outside of the simulation model 130 (201). It should be understood that more than one communication link could be established between the simulation model 130 and the industrial controller system 110 in some implementations. The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...Data is exchanged between the industrial controller system 110 and the simulation model 130 over the communication link (202). In some implementations, the industrial controller system 110 could comprise a physical industrial controller device, an emulated industrial controller implemented in software, or any other control system--including combinations thereof. Industrial controller system 110 may typically provide control instructions to the simulation model 130 over the communication link established by the API 120 in some examples. For example, API 120 could be utilized to establish at least the communication link between the industrial controller system 110 and the simulation model 130 by linking ports associated with the industrial controller system 110 to the simulation model 130 to create an input and output interface between the industrial controller system 110 and the simulation model 130. Data may then be exchanged over the communication link between the industrial controller system 110 and the simulation model 130 by utilizing the input and output interface to transfer control program parameters, control signals, and other information between the industrial controller system 110 and the simulation model 130. The simulation model 130 may then utilize the data received from the industrial controller system 110 to generate an animated visualization of a machine being simulated. For example, the data from the industrial controller system 110 could direct the simulation model 130 to move and animate a three dimensional visualization of the simulated machine in the same manner that the industrial controller system 110 could drive the physical machine itself... Advantageously, the API 120 may be utilized to establish at least a communication link between the simulation model 130 and the industrial controller system 110 so that data may be exchanged between the industrial controller system 110 and the simulation model 130 over the communication link. The communication link established by the API 120 provides an interface to enable connectivity and bidirectional data exchange between the simulation model 130 and the industrial controller system 110. In this manner, the simulation model 130 is able to receive and interpret control signals transmitted by the industrial controller system 110 over the established communication link, thereby increasing the value and utility of the simulation model 130 through integration with the industrial controller system 110...” paragraphs 0018/0019/0021).
Maturana is silent with reference to wherein the simulation program is created in one of (i) the first controller programming language and (ii) a second controller programming language.  
Kline teaches wherein the simulation program is created in one of (i) the first controller programming language and (ii) a second controller programming language (“...FIGS. 9-22 illustrate Sequential Function Chart (SFC) examples that depict valid and invalid SFC structures that can be detected via simulation tools and models...Automated program validation components are provided to facilitate software program development for industrial control systems and processes. In one aspect, a simulation tool is provided for an industrial automation system. The simulation tool includes a transform component that receives one or more program chart components as input and then outputs a subset of model components for simulation. A simulation component executes the subset of model components in order to validate the program chart components. In this manner, program errors can be detected in a timely manner and corrected before deployment on the industrial control system. The simulation tool can be applied to Sequential Function Chart (SFC) development or to related program constructs such as a Gant Chart...Referring initially to FIG. 1, a system 100 illustrates program simulation for an industrial automation environment. The system 100 includes a user interface 110 that is employed to generate a programmable logic controller (PLC) program which is shown as one or more chart components at 120. In general, the chart components 120 are Sequential Function Chart (SFC) programming components but other chart styles such as a Gant Chart may be employed. The SFC provides a graphical method of organizing the Industrial control program via the user interface 110, where the chart components 120 of the SFC include steps, actions and transitions, for example. Steps are considered groupings of logic such as a component of programming logic that accomplishes a particular control task, where actions are the individual elements of the task. Transitions are program components employed to enable movement from one task to another and will be described in more detail below with respect to FIG. 3...” paragraphs 0019/0020/0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana with the teaching of Kline because the teaching of Kline would improve the system of Maturana by providing a graphical programming language used for programmable logic controllers (PLCs) to program processes that are split into steps of actions.

As to claim 17, Maturana teaches the system according to claim 1, wherein the system is configured to establish the simulation program based on the at least one module behavior component (Simulation Model 130).  

As to claim 20, Maturana teaches the system according to claim 1, further comprising: 
a communication software module (Application Programming Interface (API) 120) communicatively coupled to the controller environment and the equipment simulation environment (“...Simulation process 200 may be employed to operate computing system 100 to facilitate simulating machines used in industrial automation. As shown in the operational flow of simulation process 200, computing system 100 utilizes an application programming interface (API) 120 to establish at least a communication link between a simulation model 130 created in a simulation application and an industrial controller system 110 outside of the simulation model 130 (201). It should be understood that more than one communication link could be established between the simulation model 130 and the industrial controller system 110 in some implementations. The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...Data is exchanged between the industrial controller system 110 and the simulation model 130 over the communication link (202). In some implementations, the industrial controller system 110 could comprise a physical industrial controller device, an emulated industrial controller implemented in software, or any other control system--including combinations thereof. Industrial controller system 110 may typically provide control instructions to the simulation model 130 over the communication link established by the API 120 in some examples. For example, API 120 could be utilized to establish at least the communication link between the industrial controller system 110 and the simulation model 130 by linking ports associated with the industrial controller system 110 to the simulation model 130 to create an input and output interface between the industrial controller system 110 and the simulation model 130. Data may then be exchanged over the communication link between the industrial controller system 110 and the simulation model 130 by utilizing the input and output interface to transfer control program parameters, control signals, and other information between the industrial controller system 110 and the simulation model 130. The simulation model 130 may then utilize the data received from the industrial controller system 110 to generate an animated visualization of a machine being simulated. For example, the data from the industrial controller system 110 could direct the simulation model 130 to move and animate a three dimensional visualization of the simulated machine in the same manner that the industrial controller system 110 could drive the physical machine itself... Advantageously, the API 120 may be utilized to establish at least a communication link between the simulation model 130 and the industrial controller system 110 so that data may be exchanged between the industrial controller system 110 and the simulation model 130 over the communication link. The communication link established by the API 120 provides an interface to enable connectivity and bidirectional data exchange between the simulation model 130 and the industrial controller system 110. In this manner, the simulation model 130 is able to receive and interpret control signals transmitted by the industrial controller system 110 over the established communication link, thereby increasing the value and utility of the simulation model 130 through integration with the industrial controller system 110...” paragraphs 0018/0019/0021).

As to claim 25, Maturana teaches the system according to claim 1, wherein the controller environment comprises the automation controller (Industrial Controller System 110/Industrial Controller System 42/Industrial Controller System 5200).  

As to claim 26, Maturana teaches the system according to claim 1, wherein the controller environment comprises a controller simulation environment for simulating the automation controller (Simulation Process 200/Simulation Module 320/Simulation Application 430).  

As to claim 28, Maturana teaches a method for validating a control program (Controller Module 310/Control program) for an automation system utilizing a system for validating a control program, the control program being created in a first controller programming language (“...The Studio5000.TM. tool by Rockwell Automation is an industrial control programming design tool 510 that is used to create control algorithms written in an International Electrotechnical Commission (IEC) 61131-based programming language. The control program is deployed in the virtual controller within industrial controller system 520...” paragraph 0036) and being arranged and set up to control one of (i) an apparatus and (ii) device (Machine/Robot) of the automation system when executed by an automation controller (Industrial Controller System 110/Industrial Controller System 420/Industrial Controller System 520) of the automation system, the method comprising: 
Simulation Process 200/Simulation Module 320/Simulation Application 430) for simulating a behavior (Simulation Model 130) of at least one of (i) the apparatus, (ii) a device and (iii) parts of the device (Machine/Robot)/implementing the simulation program in the equipment simulation environment (“...FIG. 1 is a block diagram that illustrates computing system 100 that may be used to facilitate simulating machines used in industrial automation. Computing system 100 includes industrial controller system 110, application programming interface (API) 120, and simulation model 130. Computing system 100 is representative of any computing environment, which could include several different systems and devices located in geographically diverse areas and interconnected via communication networks in a distributed manner in some examples...Industrial controller system 110 comprises, for example, an industrial controller, which could include automation controllers, programmable logic controllers (PLCs), or any other controllers used in automation control. Industrial controller system 110 could comprise one or more physical and/or emulated controllers implemented in software--including combinations thereof. Simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment. Simulation model 130 is typically created, at least in part, using a simulation application. For example, the simulation application could comprise a third-party simulation framework tool, such as MATLAB.RTM. Simulink.TM., although the simulation application could comprise any other suitable simulation application or combination of applications in some implementations. API 120 provides an interface that enables communication between industrial controller system 110 and simulation model 130, among other functionality. An operation of computing system 100 will now be described with respect to FIG. 2...FIG. 2 is a flow diagram that illustrates an operation 200 of computing system 100 in an exemplary implementation. The operation 200 shown in FIG. 2 may also be referred to as simulation process 200 herein. The steps of operation 200 are indicated below parenthetically. The following discussion of simulation process 200 will proceed with reference to computing system 100 of FIG. 1 in order to illustrate its operations, but note that the details provided in FIG. 1 are merely exemplary and not intended to limit the scope of simulation process 200 to the specific implementation shown in FIG. 1...Simulation process 200 may be employed to operate computing system 100 to facilitate simulating machines used in industrial automation. As shown in the operational flow of simulation process 200, computing system 100 utilizes an application programming interface (API) 120 to establish at least a communication link between a simulation model 130 created in a simulation application and an industrial controller system 110 outside of the simulation model 130 (201). It should be understood that more than one communication link could be established between the simulation model 130 and the industrial controller system 110 in some implementations. The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...” paragraphs 0015/0016/0017/0018); 
implementing the control program in the controller environment (Controller Module 310/Control Program)(“...FIG. 1 is a block diagram Computing system 100 includes industrial controller system 110, application programming interface (API) 120, and simulation model 130. Computing system 100 is representative of any computing environment, which could include several different systems and devices located in geographically diverse areas and interconnected via communication networks in a distributed manner in some examples...Industrial controller system 110 comprises, for example, an industrial controller, which could include automation controllers, programmable logic controllers (PLCs), or any other controllers used in automation control. Industrial controller system 110 could comprise one or more physical and/or emulated controllers implemented in software--including combinations thereof. Simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment. Simulation model 130 is typically created, at least in part, using a simulation application. For example, the simulation application could comprise a third-party simulation framework tool, such as MATLAB.RTM. Simulink.TM., although the simulation application could comprise any other suitable simulation application or combination of applications in some 
setting up a communicative coupling (Application Programming Interface (API) 120) between the equipment simulation environment and the controller environment to enable a simulation of the automation system (“...Simulation process 200 may be employed to operate computing system 100 to facilitate simulating machines used in industrial automation. As shown in the operational flow of simulation process 200, computing system 100 utilizes an application programming interface (API) 120 to establish at least a communication link between a simulation model 130 created in a simulation application and an industrial controller system 110 outside of the simulation model 130 (201). It should be understood that more than one communication link could be established between the simulation model 130 and the industrial controller system 110 in some implementations. The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...Data is exchanged between the industrial controller system 110 and the simulation model 130 over the communication link (202). In some implementations, the industrial controller system 110 could comprise a physical industrial controller device, an emulated industrial controller implemented in software, or any other control system--including combinations thereof. Industrial controller system 110 may typically provide control instructions to the simulation model 130 over the communication link established by the API 120 in some examples. For example, API 120 could be utilized to establish at least the communication link between the industrial controller system 110 and the simulation model 130 by linking ports associated with the industrial controller system 110 to the simulation model 130 to create an input and output interface between the industrial controller system 110 and the simulation model 130. Data may then be exchanged over the communication link between the industrial controller system 110 and the simulation model 130 by utilizing the input and output interface to transfer control program parameters, control signals, and other information between the industrial controller system 110 and the simulation model 130. The simulation model 130 may then utilize the data received from the industrial controller system 110 to generate an animated visualization of a machine being simulated. For example, the data from the industrial controller system 110 could direct the simulation model 130 to move and animate a three dimensional visualization of the simulated machine in the same manner that the industrial controller system 110 could drive the physical machine itself... Advantageously, the API 120 may be utilized to establish at least a communication link between the simulation model 130 and the industrial controller system 110 so that data may be exchanged between the industrial controller system 110 and the simulation model 130 over the communication link. The communication link established by the API 120 provides an interface to enable connectivity and bidirectional data exchange between the simulation model 130 and the industrial controller system 110. In this manner, the simulation model 130 is able to receive and interpret control signals transmitted by the industrial controller system 110 over the established communication link, thereby increasing the value and utility of the simulation model 130 through integration with the industrial controller system 110...” paragraphs 0018/0019/0021); and 
starting the simulation of the automation system (“...FIG. 1 is a block diagram that illustrates computing system 100 that may be used to facilitate simulating machines used in industrial automation. Computing system 100 includes industrial controller system 110, application programming interface (API) 120, and simulation model 130. Computing system 100 is representative of any computing environment, which could include several different systems and devices located in geographically diverse areas and interconnected via communication networks in a distributed manner in some examples...Industrial controller system 110 comprises, for example, an industrial controller, which could include automation controllers, programmable logic controllers (PLCs), or any other controllers used in automation control. Industrial controller system 110 could comprise one or more physical and/or emulated controllers implemented in software--including combinations thereof. Simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment. Simulation model 130 is typically created, at least in part, using a simulation application. For example, the simulation application could comprise a third-party simulation framework tool, such as MATLAB.RTM. Simulink.TM., although the simulation application could comprise any other suitable simulation application or combination of applications in some implementations. API 120 provides an interface that enables communication between industrial controller system 110 and simulation model 130, among other functionality. An operation of computing system 100 will now be described with respect to FIG. 2...FIG. 2 is a flow diagram that illustrates an operation 200 of computing system 100 in an exemplary implementation. The operation 200 shown in FIG. 2 may also be referred to as simulation process 200 herein. The steps of operation 200 are indicated below parenthetically. The following discussion of simulation process 200 will proceed with reference to computing system 100 of FIG. 1 in order to illustrate its operations, but note that the details provided in FIG. 1 are merely exemplary and not intended to limit the scope of simulation process 200 to the specific implementation shown in FIG. 1...Simulation process 200 may be employed to operate computing system 100 to facilitate simulating machines used in industrial automation. As shown in the operational flow of simulation process 200, computing system 100 utilizes an application programming interface (API) 120 to establish at least a communication link between a simulation model 130 created in a simulation application and an industrial controller system 110 outside of the simulation model 130 (201). It should be understood that more than one communication link could be established between the simulation model 130 and the industrial controller system 110 in some implementations. The simulation model 130 comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment (201). For example, the simulation model 130 could define the design and parameters of an entire robot, or could define an individual component of the robot, such as an arm joint, drive motor, articulation mechanism, or some other portion of the robot. In some examples, the simulation model 130 could include information for rendering a three dimensional visualization of the machine, or at least a portion thereof...” paragraphs 0015/0016/0017/0018).  

Kline teaches the simulation program being created in one of (i) the first controller programming language and (ii) a second controller programming language (“...FIGS. 9-22 illustrate Sequential Function Chart (SFC) examples that depict valid and invalid SFC structures that can be detected via simulation tools and models...Automated program validation components are provided to facilitate software program development for industrial control systems and processes. In one aspect, a simulation tool is provided for an industrial automation system. The simulation tool includes a transform component that receives one or more program chart components as input and then outputs a subset of model components for simulation. A simulation component executes the subset of model components in order to validate the program chart components. In this manner, program errors can be detected in a timely manner and corrected before deployment on the industrial control system. The simulation tool can be applied to Sequential Function Chart (SFC) development or to related program constructs such as a Gant Chart...Referring initially to FIG. 1, a system 100 illustrates program simulation for an industrial automation environment. The system 100 includes a user interface 110 that is employed to generate a programmable logic controller (PLC) program which is shown as one or more chart components at 120. In general, the chart components 120 are Sequential Function Chart (SFC) programming components but other chart styles such as a Gant Chart may be employed. The SFC provides a graphical method of organizing the Industrial control program via the user interface 110, where the chart components 120 of the SFC include steps, actions and transitions, for example. Steps are considered groupings of logic such as a component of programming logic that accomplishes a particular control task, where actions are the individual elements of the task. Transitions are program components employed to enable movement from one task to another and will be described in more detail below with respect to FIG. 3...” paragraphs 0019/0020/0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana with the teaching of Kline because the teaching of Kline would improve the system of Maturana by providing a graphical programming 

As to claim 40, Maturana teaches the method according to claim 28, wherein the controller environment comprises a controller simulation environment for simulating the automation controller (Simulation Process 200/Simulation Module 320/Simulation Application 430).  

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0292004 A1 to Sawada et al.

As to claim 2, Maturana as modified by Kline teaches the system according to claim 1, however it is silent with reference to wherein the controller environment cyclically processes the control program and outputs a cycle end time value at an end of a program cycle of the control program.  
“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of Sawada would improve the system of Maturana and Kline by providing a 

As to claim 3, Maturana as modified by Kline teaches the system according to claim 2, however it is silent with reference to wherein a time for the execution of one cycle of the control program has a cycle time value; and  62 LEGAL\44782389\1 14944 0001 000/472338 000wherein after processing a first cycle of the control program, a first cycle end time value is output, and after execution of a subsequent execution of the control program a second cycle end time value is output, the second cycle end time value being based on the first cycle end time value and the cycle time value.  
Sawada teaches wherein a time for the execution of one cycle of the control program has a cycle time value; and62 LEGAL\44782389\1 14944 0001 000/472338 000wherein after processing a first cycle of the control program, a first cycle end time value is output, and after execution of a subsequent execution of the control program a second cycle end time value is output, the second cycle end time value being based on the first cycle end time value and the cycle time value (“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of Sawada would improve the system of Maturana and Kline by providing a technique of organizing processor instructions to allow for optimal or efficient use of computing resources.

As to claim 4, Maturana as modified by Kline teaches the system according to claim 3, however it is silent with reference to wherein the controller environment is arranged and configured to determine the cycle time value utilizing a clock.  
“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of Sawada would improve the system of Maturana and Kline by providing a technique of organizing processor instructions to allow for optimal or efficient use of computing resources.

As to claim 5, Maturana as modified by Kline teaches the system according to claim 3, however it is silent with reference to wherein the cycle time value is a predetermined value.
Sawada teaches wherein the cycle time value is a predetermined value (“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of 

As to claim 6, Maturana as modified by Kline teaches the system according to claim 4, however it is silent with reference to wherein the cycle time value is a predetermined value.  
Sawada teaches wherein the cycle time value is a predetermined value (“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).


As to claim 7, Maturana as modified by Kline teaches the system according to claim 5, however it is silent with reference to wherein the cycle time value is a predetermined value is one of settable and changeable by a user.  
Sawada teaches wherein the cycle time value is a predetermined value is one of settable and changeable by a user (“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of Sawada would improve the system of Maturana and Kline by providing a technique of organizing processor instructions to allow for optimal or efficient use of computing resources.

As to claim 8, Maturana as modified by Kline teaches the system according to claim 6, however it is silent with reference to wherein the cycle time value is a predetermined value is one of settable and changeable by a user.  
Sawada teaches wherein the cycle time value is a predetermined value is one of settable and changeable by a user (“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
(“...To generate programs that are executed in parallel, the user considers various timing requirements such as the start and end timing or the timing to copy data. This increases the burden on the user...In the present embodiment, the execution cycles and the execution priority are set for each control program, and the execution start timing as well as the limiting conditions are set for each control program to allow each program to be executed in a shorter cycle. The scheduler program causes the microprocessor to execute each control program in accordance with its execution priority as well as its execution cycle...In step S3, the user sets control programs. The user sets the execution cycles of these control programs in accordance with the control purpose...With the procedure described above, the user generates control programs, each of which includes information about the execution cycle, the setting parameters indicating the devices to transmit and receive data under the IO control program included in the control program, and the user program(s) to be executed. The scheduler program included in the controller refers to the setting parameters that have been transferred, refers to the execution cycle of the control program, and controls the timing to start or end the program execution. In the present embodiment, the control programs are executed in execution cycles in which communication (10 refresh) with the external devices connected to the field network or the system bus are performed. The communication program thus sets the communication cycles and designates target devices to undergo IO refresh in the set communication cycles based on the setting parameters...The user may set a control program to be executed in a short cycle as the control program 1, and may set another control program that may be executed in a longer cycle as the control program 2 in accordance with his or her control purpose. In this case, the user can generate programs that serve the control purpose without thinking about the communication...” paragraphs 0074/0075/0083/0086/0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sawada because the teaching of Sawada would improve the system of Maturana and Kline by providing a technique of organizing processor instructions to allow for optimal or efficient use of computing resources.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0224003 A1 to Buschmann et al. 

As to claim 9,  Maturana as modified by Kline teaches the system according to claim 1, however it is silent with reference to wherein the system is communicatively coupled to an automation engineering system for receiving automation system engineering data from the automation engineering system;  63 

wherein the automation system engineering data comprises the control program.  
Buschmann teaches wherein the system is communicatively coupled to an automation engineering system (Engineering System) for receiving automation system engineering data (engineering plan/engineering data) from the automation engineering system;  63 
LEGAL\44782389\1 14944 0001 000/472338 000wherein the automation engineering system configured to engineer the automation system by generating the automation system engineering data (engineering plan/engineering data); and 
wherein the automation system engineering data comprises the control program (control programs)(“...As already explained, the control device can be provided by a central processor of the automation system, i.e. for example by a processor of a control station or of an engineering system of the automation system. Alternatively, the control device may be provided by a system component that is for example disposed proximate to the operating location. This is advantageous particularly in the case of local control of the automation system...According to another advantageous feature of the present invention, in an engineering plan that determines operation of the automation system, the engineering data for the faulty system component are replaced by engineering data for the selected substitute component. Engineering data are a description of the technical properties of the respective component. This results in the advantage that the engineering plan, that is to say the technical plan of the system, is also automatically adapted to the new system configuration. By way of example, the engineering plan may include the control programs for the programmable logic controllers of all system components. By way of example, the engineering plan may also describe the geometrical arrangement of the system components, for example in an industrial warehouse or on company premises...The control device 12 can simply take the component descriptions 18, 19 and a corresponding location description 22 as a basis for checking whether and which substitute component 13, 14 is suitable as a replacement for the faulty system component 3. By way of example, the location description 22 may be formed on the basis of engineering data that define or stipulate or program operation of the system components 3, 4, 5 in the automation system 1. The location description 22 can comprise e.g. the operating conditions described. For the operating location 15, the location description 22 may also provide input conditions 20' and output conditions 21' that are intended to be matched by the input conditions and the output conditions of the substitute components 13, 14...” paragraphs 0024/0026/0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Buschmann because the teaching of Buschmann would improve the system of Maturana and Kline by providing an engineering system in an automation system to provide information or data for managing and controlling controller devices and their control programs.
  
As to claim 10, Maturana as modified by Kline teaches the system according to claim 9, wherein the automation system engineering data further comprises a variable list comprising at least one of (i) input data utilized by the control program and (ii) output data generated by the control program; and 
control programs)(“...As already explained, the control device can be provided by a central processor of the automation system, i.e. for example by a processor of a control station or of an engineering system of the automation system. Alternatively, the control device may be provided by a system component that is for example disposed proximate to the operating location. This is advantageous particularly in the case of local control of the automation system...According to another advantageous feature of the present invention, in an engineering plan that determines operation of the automation system, the engineering data for the faulty system component are replaced by engineering data for the selected substitute component. Engineering data are a description of the technical properties of the respective component. This results in the advantage that the engineering plan, that is to say the technical plan of the system, is also automatically adapted to the new system configuration. By way of example, the engineering plan may include the control programs for the programmable logic controllers of all system components. By way of example, the engineering plan may also describe the geometrical arrangement of the system components, for example in an industrial warehouse or on company premises...The control device 12 can simply take the component descriptions 18, 19 and a corresponding location description 22 as a basis for checking whether and which substitute component 13, 14 is suitable as a replacement for the faulty system component 3. By way of example, the location description 22 may be formed on the basis of engineering data that define or stipulate or program operation of the system components 3, 4, 5 in the automation system 1. The location description 22 can comprise e.g. the operating conditions described. For the operating location 15, the location description 22 may also provide input conditions 20' and output conditions 21' that are intended to be matched by the input conditions and the output conditions of the substitute components 13, 14...” paragraphs 0024/0026/0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Buschmann because the teaching of Buschmann would improve the system of Maturana and Kline by 
  
As to claim 18, see the rejection of claims 1, 9 and 10 above.

Claims 11-14, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claims 1 and 28 above, and further in view of U.S. Pub. No. 2009/0089234 A1 to Sturrock et al.

As to claim 11, Maturana as modified by Kline teaches the system according to claim 1, however it is silent with reference to an equipment simulation database for storing behavior components for simulating at least one of (i) technical equipment and (ii) parts of the technical equipment; 
wherein the equipment simulation database comprises at least one module behavior component corresponding to the simulation program.  
Simulation Database) for storing behavior components for simulating at least one of (i) technical equipment and (ii) parts of the technical equipment; 
wherein the equipment simulation database comprises at least one module behavior component corresponding to the simulation program (“...A reduced subset of simulation and code generation components is provided to mitigate manual coding requirements that often accompany the process of simulating and implementing new control devices (such as industrial controllers) in an industrial control environment. In one aspect, a system that generates deployable runtime code modules is provided. The system includes an input component that accepts specifications in accordance with a user's desires, a simulation component that creates and executes a simulation of the control program to be implemented, and a code generation component that creates the deployable runtime code...When the simulation component 130 identifies the components or methodologies, it defines simulation models for the respective components or steps. Simulation models may be stored in a simulation database (not shown) that includes a history of simulations that have been previously run. It is to be noted that such simulation database may be accessed through remote connections such as the Internet. Other simulation models may be formed based on logic, historical simulation models, the user specification, or artificial intelligence. Alternatively, the simulation component 130 may prompt the user for a simulation model that is not found within the database, difficult to generate, or specific to the user...When the simulation models have been identified and gathered, the simulation component 130 executes a simulation based on the simulation models, stores and returns the result of the simulation. By storing the results of the simulations, users can quickly identify failed or successful simulations, as well as simulation models that are similar to the current simulation for comparative purposes. If a problem occurs during simulation or the simulation fails, the simulation component 130 identifies the particular simulation models that were the root of the failure. In one aspect, the simulation component 130 simulates to the smallest level of granularity to facilitate the most accurate simulation possible. However, if a particular combination of simulation models has been run repeatedly, the simulation component 130 can identify this through the simulation database, notify the user that a repeated simulation has been executed, and refrain simulating that portion of the model (perhaps after prompting the user for permission)...A code 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sturrock because the teaching of Sturrock would improve the system of Maturana and Kline by providing a 

As to claim 12, Maturana as modified by Kline teaches the system according to claim 11, however it is silent with reference to wherein the behavior components are created in at least one of (i) the first controller programming language, (ii) the second 64 LEGAL\44782389\1 14944 0001 000/472338 000controller programming language and (iii) at least one further controller programming language.
Sturrock teaches wherein the behavior components are created in at least one of (i) the first controller programming language, (ii) the second 64 LEGAL\44782389\1 14944 0001 000/472338 000controller programming language and (iii) at least one further controller programming language (include ladder logic that drives industrial controllers, Sequential Function Charts, operational parameters or settings, programming language (e.g., C++, Java, Assembly) (“...A reduced subset of simulation and code generation components is provided to mitigate manual coding requirements that often accompany the process of simulating and implementing new control devices (such as industrial controllers) in an industrial control environment. In one aspect, a system that generates deployable runtime code modules is provided. The system includes an input component that accepts When the simulation component 130 identifies the components or methodologies, it defines simulation models for the respective components or steps. Simulation models may be stored in a simulation database (not shown) that includes a history of simulations that have been previously run. It is to be noted that such simulation database may be accessed through remote connections such as the Internet. Other simulation models may be formed based on logic, historical simulation models, the user specification, or artificial intelligence. Alternatively, the simulation component 130 may prompt the user for a simulation model that is not found within the database, difficult to generate, or specific to the user...When the simulation models have been identified and gathered, the simulation component 130 executes a simulation based on the simulation models, stores and returns the result of the simulation. By storing the results of the simulations, users can quickly identify failed or successful simulations, as well as simulation models that are similar to the current simulation for comparative purposes. If a problem occurs during In one aspect, the simulation component 130 simulates to the smallest level of granularity to facilitate the most accurate simulation possible. However, if a particular combination of simulation models has been run repeatedly, the simulation component 130 can identify this through the simulation database, notify the user that a repeated simulation has been executed, and refrain simulating that portion of the model (perhaps after prompting the user for permission)...A code generation component 140 creates deployable runtime code modules 150 that are employed to drive various controller components 160 throughout the industrial automation environment. The code generation component 140 receives results from simulation component 130 to automatically create the runtime code modules 150. In one aspect, the runtime code modules 150 may be obtained by translating the simulation models into the appropriate controller or device specific language modules. This may include ladder logic that drives industrial controllers, Sequential Function Charts, operational parameters or settings, programming language (e.g., C++, Java, assembly, and so forth) code to control various types of processors or other equipment. The code generation component 140 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sturrock because the teaching of Sturrock would improve the system of Maturana and Kline by providing a technique of organizing collection of data in storage and allowing for ease access.

As to claim 13, Maturana as modified by Kline teaches the system according to claim 11, however it is silent with reference to wherein the system for validation of the control program is further configured to select the at least module behavior component from the equipment simulation database. 
Sturrock teaches wherein the system for validation of the control program is further configured to select the at least module behavior component from the equipment simulation database (“...A reduced subset of simulation and code generation components is provided to mitigate When the simulation component 130 identifies the components or methodologies, it defines simulation models for the respective components or steps. Simulation models may be stored in a simulation database (not shown) that includes a history of simulations that have been previously run. It is to be noted that such simulation database may be accessed through remote connections such as the Internet. Other simulation models may be formed based on logic, historical simulation models, the user specification, or artificial intelligence. Alternatively, the simulation component 130 may prompt the user for a simulation model that is not found within the database, difficult to generate, or specific to the user...When the simulation models have been identified and gathered, the simulation component 130 executes a simulation based on the simulation models, stores and returns the result of the simulation. By storing the results of the simulations, users can quickly identify failed or successful simulations, as well as simulation models that are similar to the current simulation for comparative purposes. If a problem occurs during simulation or the simulation fails, the simulation component 130 identifies the particular simulation models that were the root of the failure. In one aspect, the simulation component 130 simulates to the smallest level of granularity to facilitate the most accurate simulation possible. However, if a particular combination of simulation models has been run repeatedly, the simulation component 130 can identify this through the simulation database, notify the user that a repeated simulation has been executed, and refrain simulating that portion of the model (perhaps after prompting the user for permission)...A code generation component 140 creates deployable runtime code modules 150 that are employed to drive various controller components 160 throughout the industrial automation environment. The code generation component 140 receives results from simulation component 130 to automatically create the runtime code modules 150. In one aspect, the runtime code modules 150 may be obtained by translating the simulation models into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sturrock because the teaching of Sturrock would improve the system of Maturana and Kline by providing a technique of organizing collection of data in storage and allowing for ease access.

As to claim 14, Maturana as modified by Kline teaches the system according to claim 12, however it is silent with reference to wherein the system for validation of the control program is further configured to select 
Sturrock teaches wherein the system for validation of the control program is further configured to select the at least module behavior component from the equipment simulation database (Simulation Database) (“...A reduced subset of simulation and code generation components is provided to mitigate manual coding requirements that often accompany the process of simulating and implementing new control devices (such as industrial controllers) in an industrial control environment. In one aspect, a system that generates deployable runtime code modules is provided. The system includes an input component that accepts specifications in accordance with a user's desires, a simulation component that creates and executes a simulation of the control program to be implemented, and a code generation component that creates the deployable runtime code...When the simulation component 130 identifies the components or methodologies, it defines simulation models for the respective components or steps. Simulation models may be stored in a simulation database (not shown) that includes a history of simulations that have been previously run. It is to be noted that such simulation database may be accessed through remote connections such as the Internet. Other simulation models may be formed based on logic, historical simulation models, the user specification, or artificial intelligence. Alternatively, the simulation component 130 may prompt the user for a simulation model that is not found within the database, difficult to generate, or specific to the user...When the simulation models have been identified and gathered, the simulation component 130 executes a simulation based on the simulation models, stores and returns the result of the simulation. By storing the results of the simulations, users can quickly identify failed or successful simulations, as well as simulation models that are similar to the current simulation for comparative purposes. If a problem occurs during simulation or the simulation fails, the simulation component 130 identifies the particular simulation models that were the root of the failure. In one aspect, the simulation component 130 simulates to the smallest level of granularity to facilitate the most accurate simulation possible. However, if a particular combination of simulation models has been run repeatedly, the simulation component 130 can identify this through the simulation database, notify the user that a repeated simulation has been executed, and refrain simulating that portion of the model (perhaps after prompting the user for permission)...A code generation component 140 creates deployable runtime code modules 150 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Sturrock because the teaching of Sturrock would improve the system of Maturana and Kline by providing a technique of organizing collection of data in storage and allowing for ease access.

As to claims 29 and 30, see the rejection of claims 11, 13 and 14 above.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline and further in view of U.S. Pub. No. 2016/0224003 A1 to Buschmann et al. as applied to claim 9 above and further in view of U.S. Pub. No. 2002/0029218 A1 to Bentley et al.

As to claim 15, Maturana as modified by Kline and Buschmann teaches the system according to claim 9, however it is silent with reference to wherein the automation system engineering data comprises ID-information regarding at least one of (i) the apparatus, (ii) the device and (iii) at least parts of the device; and wherein the system for validation of the control program is further configured to import the ID-information and select the at least one module behavior component from the equipment simulation database.
Bentley teaches wherein the automation system engineering data comprises ID-information (unique identifier) regarding at least one of (i) plurality of components); and wherein the system for validation of the control program is further configured to import the ID-information and select the at least one module behavior component from the equipment simulation database (“...In another exemplary embodiment, a data management structure for engineering design data is provided. The data management structure can store a plurality of components, where each component has a unique identifier, a set of fields, each field having a data type and a data value, and a program which interprets and modifies the fields, where at least some of the components represent respective elements in a file-based computerized editing system... In another exemplary embodiment, a store for storing a plurality of engineering models is provided. Each engineering model includes engineering design data, and a specific plurality of components. Each component kept in the store can have a unique identifier, a set of fields, where each field has a data type and a data value, and a program, which interprets and modifies the fields. At least some of the components can represent respective elements in a file-based computerized editing system...” paragraphs 0031/0033). 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline and further in view of U.S. Pub. No. 20090089234 A1 to Sturrock et al. as applied to claim 11 above and further in view of U.S. Pub. No. 2002/0029218 A1 to Bentley et al.

As to claim 16, Maturana as modified by Kline teaches the system according to claim 11, however it is silent with reference to wherein the automation system engineering data comprises ID-information regarding at least one of (i) the apparatus, (ii) the device and (iii) at least parts of the device; and wherein the system for validation of the control program is further configured to import the ID-information and select the at least one module behavior component from the equipment simulation database.  
In another exemplary embodiment, a data management structure for engineering design data is provided. The data management structure can store a plurality of components, where each component has a unique identifier, a set of fields, each field having a data type and a data value, and a program which interprets and modifies the fields, where at least some of the components represent respective elements in a file-based computerized editing system... In another exemplary embodiment, a store for storing a plurality of engineering models is provided. Each engineering model includes engineering design data, and a specific plurality of components. Each component kept in the store can have a unique identifier, a set of fields, where each field has a data type and a data value, and a program, which interprets and modifies the fields. At least some of the components can represent respective elements in a file-based computerized editing system...” paragraphs 0031/0033). 
.

Claim 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 1 above, and further in view of U.S. Pub. No. 2003/0033133 A1 to Kleyer et al.

As to claim 19, Maturana as modified by Kline teaches the system according to claim 1, however it is silent with reference to a simulation coordination module configured to least one of: coordinate the controller environment and the equipment simulation environment to simulate automation system , 66 LEGAL\44782389\1 14944 0001 000/472338 000initiate a transfer of the control program from the automation engineering system to the controller environment, receive ID-Data from the automation engineering system and select the at least one 
Kleyer teaches a simulation coordination module configured to least one of: coordinate the controller environment and the equipment simulation environment to simulate automation system ,66 LEGAL\44782389\1 14944 0001 000/472338 000initiate a transfer of the control program from the automation engineering system to the controller environment, receive ID-Data from the automation engineering system and select the at least one module behavior component from the equipment simulation database, receive a variable list from the automation engineering system and establish a communicative coupling between the controller environment and the equipment simulation environment , and generate the simulation engineering project within the automation engineering system, the simulation engineering project comprising the simulation program (“...In addition, the simulation computer 7 has a project engineering tool 45, by means of which the abovementioned programs 10, 15, 20 can be changed, so that the simulation system can be adapted particularly easily to changed requirements and/or a changed technical plant. The project engineering tool 45 is suitable in particular to change one or more of the programs 10, 15, 20 in such a way that operating situations in the technical plant can be simulated which could not be generated on the real technical plant without endangering personnel and/or material, in particular critical operating situations. In this way, the maintenance personnel can practice dealing with operating situations of this type, which do not occur every day, and can learn how to master them... The simulation computer 7 can include a plurality of process engineering process models 10, a plurality of automation engineering process models 15, and a plurality of O&O software programs 20, which are associated with real technical plants that are different from one another. It is thus possible, by using a single simulation computer 7 at a central point, to provide the essential "simulation modules" for a number of technical plants, to which modules access can then be made from any desired locations, even ones differing from one another, via the Internet 30, specifically by use of one or else a plurality of physically distributed client computers 35...Furthermore, one or more of the programs 10, 15, 20 can be configured in such a way that they simulate the essential characteristics and the basic behavior of a specific type of a real technical plant, in particular a gas and steam power station plant. In this way, via the simulation computer, a "basic simulator" is formed which can be used as a training instrument for a number of real technical plants of the same type, but not necessarily of the same design. As a result, the outlay for the provision of a simulation system which can be used for training purposes for a number of real technical plants is minimized. Furthermore, the utilization of the simulation system is optimized at the same time...” paragraphs 0035/0037/0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Kleyer because the teaching of Kleyer would improve the system of Maturana and Kline by providing a simulation allows for not endangering personnel and/or material, in particular critical operating situations (Kleyer paragraph 0035).

As to claim 22,  Maturana as modified by Kline teaches the system according to claim 19, however it is silent with reference to wherein the simulation coordination module is configured to coordinate the controller 
Kleyer teaches wherein the simulation coordination module is configured to coordinate the controller environment, the equipment simulation environment (simulation computer 7) and the further simulation environment (Web Server 25) (“...In addition, the simulation computer 7 has a project engineering tool 45, by means of which the abovementioned programs 10, 15, 20 can be changed, so that the simulation system can be adapted particularly easily to changed requirements and/or a changed technical plant. The project engineering tool 45 is suitable in particular to change one or more of the programs 10, 15, 20 in such a way that operating situations in the technical plant can be simulated which could not be generated on the real technical plant without endangering personnel and/or material, in particular critical operating situations. In this way, the maintenance personnel can practice dealing with operating situations of this type, which do not occur every day, and can learn how to master them...The simulation computer is connected to the Internet 30 via a Web server 25, so that, by use of a client computer 35 which comprises an Internet browser 40, access to the simulation computer via the Internet 30 is made possible. In this case, the Web server 25 provides an interface, via which the programs 10, 15, 20 which permit the simulation of the technical plant are accessible via the Internet 30 from any desired location with Internet access, and can be used by means of the client computer 35... The simulation computer 7 can include a plurality of process engineering process models 10, a plurality of automation engineering process models 15, and a plurality of O&O software programs 20, which are associated with real technical plants that are different from one another. It is thus possible, by using a single simulation computer 7 at a central point, to provide the essential "simulation modules" for a number of technical plants, to which modules access can then be made from any desired locations, even ones differing from one another, via the Internet 30, specifically by use of one or else a plurality of physically distributed client computers 35...Furthermore, one or more of the programs 10, 15, 20 can be configured in such a way that they simulate the essential characteristics and the basic behavior of a specific type of a real technical plant, in particular a gas and steam power station plant. In this way, via the simulation computer, a "basic simulator" is formed which can be used as a training instrument for a number of real technical plants of the same type, but not necessarily of the same design. As a result, the outlay for the provision of a simulation system which can be used for training purposes for a number of real technical plants is minimized. Furthermore, the utilization of the simulation system is optimized at the same time...” paragraphs 0035/0036-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Kleyer because the teaching of Kleyer would improve the system of Maturana and Kline by providing a simulation allows for not endangering personnel and/or material, in particular critical operating situations (Kleyer paragraph 0035).

As to claim 23, see the rejection of claim 22 above.

Claims 21, 24, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline and further in view of U.S. Pub. No. 20090089234 A1 to Sturrock et al. as applied to claims 1, 26 and 40 above and further in view of U.S. Pub. No. 2012/0197617 A1 to Mujagic et al.

As to claim 21, Maturana as modified by Kline teaches the system according to claim 1, however it is silent with reference to wherein the automation system further comprises additional technical equipment; 
wherein the system for validating the control program comprises a further simulation environment for simulating the additional technical equipment;  67 
LEGAL\44782389\1 14944 0001 000/472338 000wherein the control program is arranged and setup for also controlling the additional technical equipment when executed by the automation controller; and 
wherein the further simulation environment is communicatively coupled to the controller environment to one of (i) enable simulation of the automation system and (ii) simulate the automation system.
Mujagic teaches wherein the automation system further comprises additional technical equipment (embedded device 90) (“...Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation or industrial automation hardware; modeling and simulation functions, e.g., modeling or simulating a device or product being developed or tested, etc. Exemplary test applications where the graphical program may be used include hardware-in-the-loop testing and rapid control prototyping, among others...” paragraph 0077); 
wherein the system for validating the control program comprises a further simulation environment (co-simulation/LabVIEW simulator/Multisim simulator/second simulator) for simulating the additional technical equipment (“...FIG. 1B illustrates a system including a first computer system 82 that is coupled to a second computer system, specifically, an embedded device 90, although any other type of computer system may be used as desired. The computer system 82 may be coupled via a network 84 (or a computer bus) to the embedded device 90. The computer systems 82 and 90 may each be any of various types, as desired. The network 84 can also be any of various types, including a LAN (local area network), WAN (wide area network), the Internet, or an Intranet, among others. The computer systems 82 and 90 may execute the co-simulation in a distributed fashion. For example, computer 82 may execute a first simulator of the co-simulation and the second computer system 90 may execute a second simulator of the co-simulation. As another example, computer 82 may display a graphical user interface of the co-simulation and computer system 90 may execute the first and second simulators of the co-simulation... Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation or industrial automation hardware; modeling and simulation functions, e.g., modeling or simulating a device or product being developed or tested, etc. Exemplary test applications where the graphical program may be used include hardware-in-the-loop testing and rapid control prototyping, among others...” paragraphs 0075/0077);  67 
LEGAL\44782389\1 14944 0001 000/472338 000wherein the control program is arranged and setup for also controlling the additional technical equipment when executed by the automation controller (“...FIG. 1B illustrates a system including a first computer system 82 that is coupled to a second computer system, specifically, an embedded device 90, although any other type of computer system may be used as desired. The computer system 82 may be coupled via a network 84 (or a computer bus) to the embedded device 90. The computer systems 82 and 90 may each be any of various types, as desired. The network 84 can also be any of various types, including a LAN (local area network), WAN (wide area network), the Internet, or an Intranet, among others. The computer For example, computer 82 may execute a first simulator of the co-simulation and the second computer system 90 may execute a second simulator of the co-simulation. As another example, computer 82 may display a graphical user interface of the co-simulation and computer system 90 may execute the first and second simulators of the co-simulation... Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation or industrial automation hardware; modeling and simulation functions, e.g., modeling or simulating a device or product being developed or tested, etc. Exemplary test applications where the graphical program may be used include hardware-in-the-loop testing and rapid control prototyping, among others...” paragraphs 0075/0077); and 
wherein the further simulation environment is communicatively coupled to the controller environment to one of (i) enable simulation of the automation system and (ii) simulate the automation system (“...Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation or industrial automation hardware; modeling and simulation Thus, in some embodiments, the first simulator and the second simulator may each be directed to a different respective application domain. Moreover, the different domains contemplated may be of any type desired. For example, in one embodiment, the different respective application domains may include two or more of: mechanical, chemical, electronic, electrical, hydrodynamic, thermodynamic, or control, among others...Further regarding embodiments utilizing the External Modeling Interface (EMI), note that since EMI is a publically available interface, in some embodiments other companies or vendors (or entities, e.g., academic groups) may plug some other simulator into the co-simulation. Thus, the co-simulation may include multiple specialized simulators, each used to simulate systems in a particular domain, and each possibly provided by a different entity/company. For example, a Multisim simulator may simulate the electrical domain, a SolidWorks simulator may simulate the mechanical domain, and a LabVIEW simulator may have or provide the control code. The various simulators may be able to communicate with each other via an interface, discussed in detail below...” paragraphs 0077/0086/0087).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Mujagic because the teaching of Mujagic would improve the system of Maturana and Kline by providing simulators developed under various different development environments, and operated according to various different rules, protocols, or models of computation (Mujagic paragraph 0129).

As to claim 24, Maturana as modified by Kline teaches the system according to claim 21, wherein the simulation coordination module is configured to coordinate the controller environment, the equipment simulation environment and the further simulation environment.  
Mujagic teaches wherein the simulation coordination module is configured to coordinate the controller environment, the equipment simulation environment and the further simulation environment (“...FIG. 1B illustrates a system including a first computer system 82 that is coupled to a second computer system, specifically, an embedded device 90, although any other type of computer system may be used as desired. The computer For example, computer 82 may execute a first simulator of the co-simulation and the second computer system 90 may execute a second simulator of the co-simulation. As another example, computer 82 may display a graphical user interface of the co-simulation and computer system 90 may execute the first and second simulators of the co-simulation...Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation or industrial automation hardware; modeling and simulation functions, e.g., modeling or simulating a device or product being developed or tested, etc. Exemplary test applications where the graphical program may be used include hardware-in-the-loop testing and rapid control prototyping, among others...” paragraphs 0075/0077)


As to claim 27, Maturana as modified by Kline teaches the system according to claim 26, however it is silent with reference to wherein the controller simulation environment is arranged as a first instance of a simulation environment program and the equipment simulation environment is arranged as a second instance of the simulation environment program.  
Mujagic teaches wherein the controller simulation environment is arranged as a first instance of a simulation environment program (first and second simulators/environments) and the equipment simulation environment is arranged as a second instance (first and second simulators/environments) of the simulation environment program (“...The following describes specific embodiments of the above method, although the embodiments described are exemplary only, and are not intended to limit the invention to any particular form, function, or appearance, nor the simulators to any particular type of simulations. In other words, in different embodiments, the simulators may be developed under various different development environments, and may operate according to various different rules, protocols, or models of computation. The descriptions of the below embodiments are in terms of LabVIEW and Multisim simulators/environments, but may apply more generally to first and second simulators/environments, respectively...As mentioned above with respect to FIG. 2B, in some embodiments, the co-simulation may include or accommodate multiple concurrent instances of the second (e.g., Multisim) simulator (or, in further embodiments, of a third simulator, or of the first simulator, and so forth). Furthermore, each instance may be configured with a different (Multisim) schematic file. This is illustrated in FIGS. 2B and 15A-15C. This functionality may be provided by each Multisim block (in LabVIEW) spawning a separate Multisim simulator. As in the case with embodiments that only include a single Multisim simulation instance, each Multisim block may be able to negotiate the step size. The final accepted step size may be the minimum of all the suggested step sizes (e.g., as per the LabVIEW/first simulator environment)...FIG. 8 illustrates a second (Multisim) simulator, according to one embodiment of the invention. As may be seen, this simulator is an analog circuit simulation developed under the Multisim development environment. Once the user has developed (or received and/or modified) the second simulator, the program may be saved in the form of a circuit simulation file. Of course, in other embodiments, the circuit simulation file itself may be received from some other source, and thus may not need to be saved...In one embodiment, the second simulator, e.g., the Multisim simulator, may run "silently", i.e., passively. When running silently/passively the user will not be able to interact with the Multisim environment, and any simulation control will occur exclusively through LabVIEW. Alternatively, in other embodiments, the method may provide the ability to have the Multisim simulator running interactively with the LabVIEW simulator, or, more generally, the second simulator may execute interactively with the first simulator. In these embodiments, users may be able to: a) pause/stop simulation from either the LabVIEW or Multisim (or, more generally, the first or second) simulator (or environment), and b) dynamically change certain circuit parameters in the Multisim simulator (e.g. the resistance value of a variable resistor, whether an electrical switch is open or closed, etc.) while the co-simulation is running...In some embodiments, the parameters of the second simulation (e.g., Multisim/SPICE) may be accessible via the first simulation or its environment (e.g., LabVIEW)...” paragraphs 0129/0139/0152/0160/0162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana and Kline with the teaching of Mujagic because the teaching of Mujagic would improve the system of Maturana and Kline by providing simulators developed under various different development environments, and operated according to various different rules, protocols, or models of computation (Mujagic paragraph 0129).

As to claim 41, see the rejection of claim 27 above. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 28 above, and further in view of U.S. Pub. No. 2018/0157735 A1 to Noetzelmann et al.


Noetzelmann teaches wherein the control program (PLC control systems/PLC software elements) forms part of engineering data for the automation system; wherein the engineering data is stored in an automation engineering system (engineering data in the databases 313/server 401) and wherein the automation engineering system is communicatively coupled to the system for validation of the control program (“...In another implementation, PLC control systems are engineered based on a mechanically oriented functional breakdowns of the production line. For example, a data cluster is configured grouping engineering data for a specific PLC, such as the mechanical data for the conveyor(s) controlled by the PLC, the automation engineering data for the PLC, such as PLC software elements, and other engineering data for equipment specific to the PLC, such as light barrier sensors, drives and other equipment. The cluster is assigned to a specific PLC control system in the multidisciplinary engineering system, and the multidisciplinary engineering system can assign the sensors and other equipment input/output channels for the PLC in a bulk operation. Further, the software elements associated to the equipment can also be assigned to the controlling PLC with this operation...The server 301 includes a Teamcenter application 309 with cluster storage and cluster associations with engineering discipline specific engineering data (collectively, 311) and databases 313. The Teamcenter application 309 allows a user to add, delete or modify clusters of engineering data stored on server 301. The Teamcenter application 309 stores clusters of engineering data in the databases 313. Additional, different, or fewer components may be provided. For example, the Teamcenter application 309 may be uploaded to, and executed by, a processor in server 301. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing and the like. The server 301 is implemented on a computer platform having hardware such as one or more central processing units (CPU), a random access memory (RAM), and input/output (I/O) interface(s). The computer platform also includes an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the program (or combination thereof) which is executed via the operating system. Alternatively, the server 301 includes one or more processors in a network...The server 401 is configured to store a cluster of multidisciplinary engineering data representing a portion of an engineering model in the multidisciplinary engineering system. The cluster for a system, sub-system, portion of a facility, an area, a device, a group of devices, or other grouping used in engineering. For example, the cluster is stored for a safety area in a dedicated space of a plant production line. The server 401 may store more than one cluster, such as multiple safety areas in different locations in the plant production line. Alternatively, a cluster of multidisciplinary engineering data may be stored for a portion of an automation system for a plant production line. The cluster represents a portion of the engineering model in the multidisciplinary engineering for the plant production line and includes engineering data for the subsystem in the engineering model...The stored cluster of multidisciplinary engineering data has general properties, such as a name and description that identifies the cluster and describes the engineering context and purpose of the cluster. Other properties and metadata may be provided. The cluster includes engineering application data associated with the cluster. The engineering data associated with the cluster is represented in different engineering applications with different roles in the multidisciplinary engineering system. For example, referring back to FIG. 2, engineering data in the multidisciplinary engineering system may include data regarding a conveyor on a new production line. This engineering data includes layout design data, automation design data, mechanical design data, and electrical design data. The engineering data is associated with engineering discipline specific applications and is referred to as engineering application objects. The engineering data may be associated with one or more clusters stored on server 401. The cluster also stores information about which engineering applications have engineering data associated with the cluster. The engineering data associated with the cluster can be filtered based on engineering application, discipline of interest or another category of engineering data...” paragraphs 0020/0026/0033/0034). 
.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline and further in view of U.S. Pub. No. 2009/0089234 A1 to Sturrock et al. as applied to claim 29 above, and further in view of U.S. Pub. No. 2018/0157735 A1 to Noetzelmann et al.

As to claim 32, Maturana as modified by Kline and Sturrock teaches the method according to claim 29, however it is silent with reference to wherein the control program forms part of engineering data for the 
Noetzelmann teaches wherein the control program (PLC control systems/PLC software elements) forms part of engineering data for the automation system; wherein the engineering data is stored in an automation engineering system (engineering data in the databases 313/server 401) and wherein the automation engineering system is communicatively coupled to the system for validation of the control program (“...In another implementation, PLC control systems are engineered based on a mechanically oriented functional breakdowns of the production line. For example, a data cluster is configured grouping engineering data for a specific PLC, such as the mechanical data for the conveyor(s) controlled by the PLC, the automation engineering data for the PLC, such as PLC software elements, and other engineering data for equipment specific to the PLC, such as light barrier sensors, drives and other equipment. The cluster is assigned to a specific PLC control system in the multidisciplinary engineering system, and the multidisciplinary engineering system can assign the sensors and other equipment input/output channels for the PLC in a bulk operation. Further, the software elements associated to the equipment can also be assigned to the controlling PLC with this operation...The server 301 includes a Teamcenter application 309 with cluster storage and cluster associations with engineering discipline specific engineering data (collectively, 311) and databases 313. The Teamcenter application 309 allows a user to add, delete or modify clusters of engineering data stored on server 301. The Teamcenter application 309 stores clusters of engineering data in the databases 313. Additional, different, or fewer components may be provided. For example, the Teamcenter application 309 may be uploaded to, and executed by, a processor in server 301. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing and the like. The server 301 is implemented on a computer platform having hardware such as one or more central processing units (CPU), a random access memory (RAM), and input/output (I/O) interface(s). The computer platform also includes an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the program (or combination thereof) which is executed via the operating system. Alternatively, the server 301 includes one or more processors in a network...The server 401 is configured to store a cluster of multidisciplinary engineering data representing a portion of an engineering model in the multidisciplinary engineering system. The cluster for a system, sub-system, portion of a facility, an area, a device, a group of devices, or other grouping used in engineering. For example, the cluster is stored for a safety area in a dedicated space of a plant production line. The server 401 may store more than one cluster, such as multiple safety areas in different locations in the plant production line. Alternatively, a cluster of multidisciplinary engineering data may be stored for a portion of an automation system for a plant production line. The cluster represents a portion of the engineering model in the multidisciplinary engineering for the plant production line and includes engineering data for the subsystem in the engineering model...The stored cluster of multidisciplinary engineering data has general properties, such as a name and description that identifies the cluster and describes the engineering context and purpose of the cluster. Other properties and metadata may be provided. The cluster includes engineering application data associated with the cluster. The engineering data associated with the cluster is represented in different engineering applications with different roles in the multidisciplinary engineering system. For example, referring back to FIG. 2, engineering data in the multidisciplinary engineering system may include data regarding a conveyor on a new production line. This engineering data includes layout design data, automation design data, mechanical design data, and electrical design data. The engineering data is associated with engineering discipline specific applications and is referred to as engineering application objects. The engineering data may be associated with one or more clusters stored on server 401. The cluster also stores information about which engineering applications have engineering data associated with the cluster. The engineering data associated with the cluster can be filtered based on engineering application, discipline of interest or another category of engineering data...” paragraphs 0020/0026/0033/0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana, Kline and Sturrock with the teaching of Noetzelmann because the teaching of Noetzelmann would improve the system of Maturana, Kline 

As to claim 33, see the rejection of claim 32 above.
 
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline and further in view of U.S. Pub. No. 2018/0157735 A1 to Noetzelmann et al. as applied to claim 31 above and further in view of U.S. Pub. No. 2002/0029218 A1 to Bentley et al.

As to claim 34, Maturana as modified by Kline and Noetzelmann teaches the method according to claim 31, however it is silent with reference to wherein the engineering data further comprises ID-information regarding at least one of (i) the apparatus, (ii) the device and (iii) the parts of the device, the method further comprising: importing the ID-information 
Bentley teaches wherein the engineering data further comprises ID-information (unique identifier) regarding at least one of (i) the apparatus, (ii) the device and (iii) the parts of the device (plurality of components), the method further comprising: importing the ID-information from the automation engineering system before generating the simulation program (“...In another exemplary embodiment, a data management structure for engineering design data is provided. The data management structure can store a plurality of components, where each component has a unique identifier, a set of fields, each field having a data type and a data value, and a program which interprets and modifies the fields, where at least some of the components represent respective elements in a file-based computerized editing system... In another exemplary embodiment, a store for storing a plurality of engineering models is provided. Each engineering model includes engineering design data, and a specific plurality of components. Each component kept in the store can have a unique identifier, a set of fields, where each field has a data type and a data value, and a program, which interprets and modifies the fields. At least some of the components can represent respective elements in a file-based computerized editing system...” paragraphs 0031/0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana, Kline and Noetzelmann with the teaching of Bentley because the teaching of Bentley would improve the system of Maturana, Kline and Noetzelmann by providing a unique identifier for uniquely identifying components or machines in an automation system.
 
 As to claim 35, Maturana as modified by Kline teaches the method according to claim 31, however it is silent with reference to wherein the engineering data further comprises at least one of (i) a variable list regarding input data utilized by the control program and (ii) output data generated by the control program, the method further comprising: importing the variable list from the automation engineering system and defining a transfer of the controller input data and controller output data between the controller system and the equipment simulation system.  
Bentley teaches wherein the engineering data further comprises at least one of (i) a variable list regarding input data utilized by the control program and (ii) output data generated by the control program, the method In another exemplary embodiment, a data management structure for engineering design data is provided. The data management structure can store a plurality of components, where each component has a unique identifier, a set of fields, each field having a data type and a data value, and a program which interprets and modifies the fields, where at least some of the components represent respective elements in a file-based computerized editing system... In another exemplary embodiment, a store for storing a plurality of engineering models is provided. Each engineering model includes engineering design data, and a specific plurality of components. Each component kept in the store can have a unique identifier, a set of fields, where each field has a data type and a data value, and a program, which interprets and modifies the fields. At least some of the components can represent respective elements in a file-based computerized editing system...” paragraphs 0031/0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 36, see the rejection of claim 35 above.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 28 above, and further in view of U.S. Pub. No. 2018/0157735 A1 to Noetzelmann et al. and further in view of U.S. Pub. No. 2002/0029218 A1 to Bentley et al. as applied to claim 35 above, and further in view of U.S. Pub. No. 2003/0033133 A1 to Kleyer et al.

As to claim 39, Maturana as modified by Kline, Noetzelmann and Bentley teaches the method according to claim 35, however it is silent with reference to generating a simulation engineering project within the automation engineering system; and implementing the simulation program within the simulation engineering project.  
project engineering tool 45) and implementing the simulation program within the simulation engineering project (“...In addition, the simulation computer 7 has a project engineering tool 45, by means of which the abovementioned programs 10, 15, 20 can be changed, so that the simulation system can be adapted particularly easily to changed requirements and/or a changed technical plant. The project engineering tool 45 is suitable in particular to change one or more of the programs 10, 15, 20 in such a way that operating situations in the technical plant can be simulated which could not be generated on the real technical plant without endangering personnel and/or material, in particular critical operating situations. In this way, the maintenance personnel can practice dealing with operating situations of this type, which do not occur every day, and can learn how to master them... The simulation computer 7 can include a plurality of process engineering process models 10, a plurality of automation engineering process models 15, and a plurality of O&O software programs 20, which are associated with real technical plants that are different from one another. It is thus possible, by using a single simulation computer 7 at a central point, to provide the essential "simulation modules" for a number of technical plants, to which modules access can then be made from any desired locations, even ones differing from one another, via the Internet 30, specifically by use of one or else a plurality of physically distributed client computers 35...Furthermore, one or more of the programs 10, 15, 20 can be configured in such a way that they simulate the essential characteristics and the basic behavior of a specific type of a real technical plant, in particular a gas and steam power station plant. In this way, via the simulation computer, a "basic simulator" is formed which can be used as a training instrument for a number of real technical plants of the same type, but not necessarily of the same design. As a result, the outlay for the provision of a simulation system which can be used for training purposes for a number of real technical plants is minimized. Furthermore, the utilization of the simulation system is optimized at the same time...” paragraphs 0035/0037/0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana, Kline, Noetzelmann and Bentley with the teaching of Kleyer because the teaching of Kleyer would improve the system of Maturana, .

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0134317 A1 to Maturana et al. in view of U.S. Pub. No. 2008/0126973 A1 to Kline as applied to claim 28 above, and further in view of U.S. Pub. No. 2018/0157735 A1 to Noetzelmann et al. as applied to claim 31 above, and further in view of U.S. Pub. No. 2003/0033133 A1 to Kleyer et al.

As to claim 37, Maturana as modified by Kline and Noetzelmann teaches the method according to claim 31, however it is silent with reference to generating a simulation engineering project within the automation engineering system; and implementing the simulation program within the simulation engineering project.  
Kleyer teaches generating a simulation engineering project within the automation engineering system (project engineering tool 45) and implementing the simulation program within the simulation engineering project (“...In addition, the simulation computer 7 has a project engineering tool 45, by means of which the abovementioned programs 10, 15, 20 can be changed, so that the simulation system can be adapted particularly easily to changed requirements and/or a changed technical plant. The project engineering tool 45 is suitable in particular to change one or more of the programs 10, 15, 20 in such a way that operating situations in the technical plant can be simulated which could not be generated on the real technical plant without endangering personnel and/or material, in particular critical operating situations. In this way, the maintenance personnel can practice dealing with operating situations of this type, which do not occur every day, and can learn how to master them... The simulation computer 7 can include a plurality of process engineering process models 10, a plurality of automation engineering process models 15, and a plurality of O&O software programs 20, which are associated with real technical plants that are different from one another. It is thus possible, by using a single simulation computer 7 at a central point, to provide the essential "simulation modules" for a number of technical plants, to which modules access can then be made from any desired locations, even ones differing from one another, via the Internet 30, specifically by use of one or else a plurality of physically distributed client computers 35...Furthermore, one or more of the programs 10, 15, 20 can be configured in such a way that they simulate the essential characteristics and the basic behavior of a specific type of a real technical plant, in particular a gas and steam power station plant. In this way, via the simulation computer, a "basic simulator" is formed which can be used as a training instrument for a number of real technical plants of the same type, but not necessarily of the same design. As a result, the outlay for the provision of a simulation system which can be used for training purposes for a number of real technical plants is minimized. Furthermore, the utilization of the simulation system is optimized at the same time...” paragraphs 0035/0037/0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Maturana, Kline and Noetzelmann with the teaching of Kleyer because the teaching of Kleyer would improve the system of Maturana, Kline and Noetzelmann by providing a simulation allows for not endangering personnel and/or material, in particular critical operating situations (Kleyer paragraph 0035).

.

Response to Arguments
Applicant's arguments filed 07/15/21 have been fully considered but they are not persuasive. 
Applicants argued in substance that the Kline does not teach or suggest “the simulation program is created in one of (i) the first controller programming language and (ii) a second controller programming language” in addition other limitations.
The Examiner disagrees.
Firstly, the Kline prior art is only used to address the limitation of “...the simulation program is created in one of (i) the first controller programming language and (ii) a second controller programming language...”
The paragraphs 0013-0018 of the specification discloses the following:
“...The controller can be, for example, a programmable logic controller (PLC) or a modular programmable logic controller. The controller can also be any kind of computer or computer system built and setup to control an apparatus or device. The LEGAL\44782389\1 14944.0001.000/472338.000controller can also be a controller A controller programming language, for example, the first and/or second controller programming language can be any programming language specifically provided for programming controllers or programmable logic controllers (PLC)...Such controller programming language can, for example, be a programming language according to the International Electro Technical Commission (IEC) standard 61131-3 and/or according to IEC standard 61499...As defined in IEC standard 61131-3, standard programming languages for PLC are: Structured Text (ST) (also known, e.g., as Structured Text Language (STL) or Structured Control Language (SCL), Ladder Diagram (LAD), Instruction List (IL), Sequential Function Chart (SFC) (also known, e.g., as "S7 GRAPH") and Function Block Diagram (FBD) (also known, e.g., as FUP ("Funktionsplan")). As an extension of the programming languages defined by IEC standard 61131-3, IEC standard 61499 defines algorithm encapsulation, subprograms and system applications as standard controller programming language...”
5 
The bolded section of the paragraphs above describes the different types programming languages including a Sequential Function Chart (SFC) (claimed the first controller programming language and a second controller programming language). The Sequential Function Chart (SFC) is used for creating the claimed simulation program. The Kline prior art similarly discloses a Sequential Function Chart (SFC) used by a simulation tool during program development.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194